        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  ANDRES RUILOVA, HUGO TEXIS, BERTIN ALDO
  GARCIA, ISMAEL GUTIERREZ, VALENTIN
  VIVAR, ELIZABETH KELLY, STACY SAMUEL,
  STEPHANIE PEREZ, EVAN MILHO, JAMAL
  KHAN, KEVIN O’BRIEN and CHUCK REYNOLDS,
  on behalf of themselves, FLSA Collective Plaintiffs and
  the Class,
                              Plaintiffs,
                                                            Case No. 19-cv-05205 (AJN)
          -against.-

  443 LEXINGTON AVE, INC. d/b/a DAVIO’S,
  75 ARLINGTON STREET, INC. d/b/a DAVIO’S,
  ONE PATRIOT PLACE, LLC d/b/a DAVIO’S,
  151 GRANITE STREET LLC d/b/a DAVIO’S,
  55 BOYLSTON STREET, LLC d/b/a DAVIO’S,
  427 WALNUT STREET LLC d/b/a DAVIO’S,
  111 S. 17TH STREET, INC. d/b/a DAVIO’S,
  201 MAIN STREET LLC d/b/a DAVIO’S, and STEVE
  DIFILLIPPO
                            Defendants.




           DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
     THEIR MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
         (MASSACHUSETTS & PENNSYLVANIA DEFENDANTS ONLY)




April 23, 2020
           Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 2 of 30



                                    TABLE OF CONTENTS


I.     PRELIMINARY STATEMENT ______________________________________________ 5
II. BACKGROUND __________________________________________________________ 5
III.     ARGUMENT ___________________________________________________________ 7
     a) Each of the Massachusetts Defendants Has a Principal Place of Business Solely in
     Massachusetts. Each of the Pennsylvania Defendants Has a Principal Place of Business Solely
     in Pennsylvania. Each of the Plaintiffs Was Employed by One Discreet Individualized
     Location and Never Crossed State Lines _________________________________________ 7
     b) The Plaintiffs Must Show That the Court Has Either General Jurisdiction or Specific
     Jurisdiction Over Each Defendant in Order to Establish That the Court Has Personal
     Jurisdiction Over Each Defendant_______________________________________________ 9
     c) This Court Does Not Have General Jurisdiction Over the Massachusetts Defendants or the
     Pennsylvania Defendants _____________________________________________________ 9
     d) This Court Does Not Have Specific Jurisdiction Over the Massachusetts Defendants or
     the Pennsylvania Defendants _________________________________________________ 10
     e) The Due Process Requirements of the Fourteenth Amendment of the United States
     Constitution Do Not Permit Jurisdiction Over the Massachusetts Defendants or the
     Pennsylvania Defendants ____________________________________________________ 15
     f) An Alleged Single Integrated Enterprise Does Not Create Personal Jurisdiction Over the
     Massachusetts Defendants or Pennsylvania Defendants _____________________________ 16
IV.      CONCLUSION ________________________________________________________ 29




                                                2
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 3 of 30



                                TABLE OF AUTHORITIES

Cases

Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999) __ 9

Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL 904650, at
  *5 (S.D.N.Y. Mar. 7, 2014) ___________________________________________________ 12

Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d. Cir. 2007) ______________________ 15

Bristol-Myers Squibb Co., v. Superior Court, 137 S.CT. 1773, 1779-80 (2017) _________ passim

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-474 (1985) ____________________ 12, 27

Burton Selman v. Harvard Med. Sch., 636 F.2d 1204 (2d Cir. 1980) ____________________ 12

Carter v Dutchess Community College, 735 F.2d 8, 12 (2d. Cir. 1984)___________________ 20

Cent. States Se. & Sw. Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934, 944
  (7th Cir. 2000) _____________________________________________________________ 21

Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d. Cir. 2010) _____________ 23

Clinton’s Ditch Co-Op Co. vs N.L.R.B., 778 F.2d 132, 137 (2d Cir. 1985) ________________ 18

Continental Indus. Grp., Inc. v. Equate Petrochemical Co., 586 F. App’x 768, 770 (2d Cir. 2014)
  _________________________________________________________________________ 15

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) ___________________________________ 9

DiStefano v. Carozzi N. Am., Inc., 286 F.3D 81, 84 (2d Cir. 2001) _______________________ 9

Dong Chul Kim v. Harte Hanks, Inc, 2019 WL 6529316 (December 4, 2019) _______ 15, 17, 28

E.E.O.C. v AMX Commc’ns, Ltd., No. CIV. WDQ-09-2483, 2011 WL 3555831, at *6 (D. Md.
  August 8, 2011) ____________________________________________________________ 21

E.E.O.C. v. Bass Pro Outdoor World, LLC, 884 F. Supp. 2d 499, 525-26 (S.D. Tex. 2012) __ 21

Frummer v. Hilton Hotels Int'l, Inc., 19 N.Y.2d 533, 537 (1967) _______________________ 24

Gilbert v Freshbikes, LLC, 32 F. Supp. 3d 594, 603-04 D. Md. (2014) ___________________ 19

Hoffritz for Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55, 58 (2d Cir. 1985) _________________ 14

In re Terrorist Attacks on September 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013) ___________ 9

International Shoe Co. v. Washington, 326 U.S. 10, 316 (1945) _____________________ 12, 16


                                              3
           Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 4 of 30



Jazini v. Nissan Motor Co., 148 F. 3d. 181, 184 (2d. Cir 1998)___________________ 22, 24, 27

Kucher v. Domino Pizza, Inc., No. 16-CV-2492 (AJN), 2017 WL 2987214 (S.D.N.Y. Feb. 13,
  2017) ______________________________________________________________ 23, 25, 26

Landoil Res. Corp. v. Alexander & Alexander Servs., Inc., 77 N.Y.2d 28, 33 (1990) ________ 14

Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013) __________________ 11, 28

Mendez v. Pure Food Management Group, Inc., (USDC Conn. 3:14-CV-1515) (SRU, 2016) _ 21,
 22

Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d, 560, 566 (2d Cir. 1996) ____________ 9

Papasan v. Allain, 478 U.S. 265, 286 (1986) _______________________________________ 27

PDK Labs v. Friedlander, 103 F.3d, 1105, 1108 2d. Cir. (1997) ________________________ 13

Pennoyer v. Neff, 95 U.S. 714 (1877) _____________________________________________ 22

Pettenato v. Beacon Health Options, 2019 WL 5587335 (10/25/2019) ________________ 17, 28

Selman v. Harvard Med. Sch., 494 F. Supp. 603, 613 (S.D.N.Y.) aff’d sub nom ___________ 12

Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014) ___ 11, 27, 28

Spiegel v. Schulmann, 604 F.3d 72, 76 (2d Cir. 2010) ________________________________ 13

Tauza v. Susquehanna Coal Co., 220 N.Y. 259, 267 (1917) ___________________________ 15

Tese-Milner v. DeBeers Centenary A.G., 613 F. Supp. 2d 404, 414 (S.D.N.Y. 2009) _______ 21

Walden v. Fiore, 571 U.S. 277, 283, (2014) ________________________________________ 15

Walker v. THI of New Mexico at Hobbs Ctr., 801 F. Supp. 2d 1128, 1153-54 (D.N.M. 2011) _ 21

Statutes

N.Y. C.P.L.R. 301 and 302 __________________________________________________ 16, 28

N.Y. C.P.L.R. 302 _________________________________________________________ 13, 14

The United States Constitution, Fourteenth Amendment ___________________________ 15, 16




                                             4
           Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 5 of 30



  I.    PRELIMINARY STATEMENT

        Now come the Defendants, 75 ARLINGTON STREET, INC., ONE PATRIOT PLACE,

LLC, 151 GRANITE STREET, LLC, 55 BOYLSTON STREET, LLC, and 427 WALNUT

STREET, LLC, (jointly referred to as the “Massachusetts Defendants”), together with 111 S. 17th

STREET, INC. and 201 MAIN STREET, LLC (collectively referred to as the “Pennsylvania

Defendants”) and hereby submit this request (“Request”), pursuant to Rule 12(b)(2), to dismiss

the First Amended Class and Collective Action Complaint (“Amended Complaint”) as it relates

to the Massachusetts Defendants and the Pennsylvania Defendants for lack of personal

jurisdiction.1 This Court does not have personal jurisdiction over the Massachusetts Defendants

and the Pennsylvania Defendants, and as such, these Defendants must be dismissed from the

Amended Complaint.

 II.    BACKGROUND

        The Plaintiffs seek to bring a Collective Action pursuant to the Fair Labor Standards Act

(“FLSA”) and a Class Action pursuant to Rule 23 of the Federal Rules of Civil Procedure. The

Plaintiffs’ Amended Complaint speaks in four (4) counts. Count one (1) is for the alleged

violation of the FLSA (against all Defendants); count two (2) is for the alleged violation of the

New York Labor Law (against the New York Defendant); count three (3) is for the alleged

violation of the Massachusetts Fair Wage Law (against the Massachusetts Defendants); and




1 This Request does not seek to dismiss the Amended Complaint as it relates to 443 Lexington Ave, Inc., the New
York Defendant, nor does it seek Dismissal on behalf of Steve DiFillippo, the individual defendant. The failure to
move for dismissal pursuant to Rule 12(b)(2) of these remaining Defendants should not be interpreted by the Court
to be an admission of liability, which such liability is absolutely and unequivocally denied by these remaining
Defendants. The Request is meant to test the personal jurisdiction claimed by the Plaintiffs over the Massachusetts
Defendants and Pennsylvania Defendants only.


                                                         5
           Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 6 of 30



count four (4) is for the alleged violation of the Pennsylvania Minimum Wage Law (against the

Pennsylvania Defendants).2

         The Defendants deny the allegations made against each of them and, should this matter

proceed, will prove through credible evidence, including documentation signed by the Plaintiffs

and putative class members, which has been maintained in their employee files and shows that

the Plaintiffs and putative class members were fully informed of all policies relating to tips, meal

breaks and uniforms and that the Defendants fully complied with all applicable laws. In addition,

not only do the Plaintiffs have no likelihood of success on the merits of their claims, as further

explained below, because of the individualized analysis of claims required and individualized

defenses the Defendants will assert in this matter should it proceed, the Plaintiffs will not be able

to satisfy the procedural pre-requisites pursuant to Fed. R. Civ. P. 23 to proceed with their claims

on a class wide basis or to survive a motion for decertification pursuant to the FLSA.

         The Amended Complaint alleges that there are twelve (12) Plaintiffs (see paragraphs 5-16

inclusive of the Amended Complaint); five (5) Plaintiffs are alleged to live in New York (see

paragraph 5-9); four (4) Plaintiffs are alleged to live in Massachusetts (see paragraphs 10-13);

one (1) Plaintiff is alleged to live in Pennsylvania (see paragraph 14); and two (2) Plaintiffs are

alleged to live in New Jersey (see paragraphs 15 & 16). The Amended Complaint, at paragraph

26, alleges that the Corporate Defendants consist of, “one (1) location in New York, four (4)

locations in Massachusetts and two (2) locations in Pennsylvania,” (though five (5) locations are

actually listed in Massachusetts, see paragraph 26(b)-(f)).3



2
  Plaintiffs allege that the individual Defendant Steve DiFillippo, is liable on each of these claims in addition to the
Corporate Defendants.
3
  Defendants, 443 Lexington Ave, Inc. d/b/a Davio’s, 75 Arlington Street, Inc. d/b/a Davio’s, One Patriot Place,
LLC d/b/a Davio’s, 151 Granite Street LLC d/b/a Davio’s, 427 Walnut Street LLC d/b/a Davio’s, 111 S. 17th Street,
Inc. d/b/a Davio’s, 201 Main Street, LLC d/b/a Davio’s and 55 Boylston Street, LLC d/b/a Davio’s are collectively
referred to herein as the “Corporate Defendants”.


                                                           6
           Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 7 of 30



         The Corporate Defendants (excluding 55 Boylston Street LLC) are all independent,

single purpose entities which own and operate restaurants known as “Davio’s Northern Italian

Steakhouse” (“Davio’s”).4 The only Defendant that the Plaintiffs allege has its home in the State

of New York is Corporate Defendant, 443 Lexington Ave., Inc., which the Plaintiffs allege, “is a

domestic business corporation organized under the laws of the State of New York with its

principal place of business located at 447 Lexington Ave., New York, NY”. See Amended

Complaint, ¶ 17.

         The five (5) Corporate Defendants from Massachusetts are each alleged by the Plaintiffs

in the Amended Complaint to be an entity organized under the laws of the State (more properly

Commonwealth) of Massachusetts, with each having its principal place of business exclusively

in Massachusetts. See Amended Complaint, ¶¶ 18-22. Accordingly, each of the Massachusetts

Defendants have Massachusetts as its “home state”.

         The two (2) Corporate Defendants from Pennsylvania are each alleged by the Plaintiffs in

the Amended Complaint to be an entity organized under the laws of the Commonwealth of

Pennsylvania, with its principal place of business in Pennsylvania. See Amended Complaint, ¶¶

23-24. Accordingly, each of the Pennsylvania Defendants have Pennsylvania as its “home state”.

III.     ARGUMENT

                  a) Each of the Massachusetts Defendants Has a Principal Place of Business
                     Solely in Massachusetts. Each of the Pennsylvania Defendants Has a
                     Principal Place of Business Solely in Pennsylvania. Each of the Plaintiffs
                     Was Employed by One Discreet Individualized Location and Never
                     Crossed State Lines

         As can be seen by the allegations contained in the Plaintiffs’ Amended Complaint, each

of the Massachusetts Defendants are located and have their principal place of business solely in


4
 55 Boylston Street, LLC d/b/a Davio’s is a Massachusetts entity. It does not operate a restaurant and has no
employees.


                                                         7
         Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 8 of 30



Massachusetts and each of the Pennsylvania Defendants are located in and have their principal

place of business solely in Pennsylvania. These facts of the Amended Complaint are undisputed

for purposes of this Request. In addition, the Defendants, moving parties, take as true, for the

purpose of this Request:

           1. Plaintiff Andres Ruilova was employed at 447 Lexington Ave., New York, NY.
               See ECF Document 56, ¶ 1;
           2. Plaintiff Bertin Aldo Garcia was employed at 447 Lexington Ave., New York.
               See ECF Document 57, ¶ 1;
           3. Plaintiff Chuck Reynolds was employed at 111 S. 17th Street, Philadelphia, PA.
               See ECF Document 58, ¶ 1;
           4. Plaintiff Elizabeth Kelly was employed at 75 Arlington Street, Boston, MA. See
               ECF Document 59, ¶ 1;
           5. Plaintiff Hugo Texis was employed at 447 Lexington Ave., New York, NY. See
               ECF Document 60, ¶ 1;
           6. Plaintiff Ismael Gutierrez was employed at 447 Lexington Ave., New York, NY.
               See ECF Document 61, ¶ 1;
           7. Plaintiff Jamal Khan was employed at 111 S. 17th Street, Philadelphia, PA. See
               ECF Document 62, ¶ 1;
           8. Plaintiff Kevin O’Brien was employed at 111 S. 17th Street, Philadelphia, PA. See
               ECF Document 63, ¶ 1;
           9. Plaintiff Stacy Samuel was employed at 55 Boylston Street, Chestnut Hill, MA.
               See ECF Document 64, ¶ 1;
           10. Plaintiff Valentin Vivar was employed at 447 Lexington Ave., New York, NY.
               See ECF Document 65, ¶ 1;
       As Plaintiffs’ Amended Complaint and Plaintiffs’ Declarations make abundantly clear,

each of the Plaintiffs worked exclusively at a discreet individualized location, in a discreet

individualized state, and did not provide services to any other Davio’s restaurant in any other




                                                  8
         Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 9 of 30



jurisdiction other than the one location at which each of the Plaintiffs worked in the individual

Corporate Defendants’ “home” state.

               b) The Plaintiffs Must Show That the Court Has Either General
                  Jurisdiction or Specific Jurisdiction Over Each Defendant in Order to
                  Establish That the Court Has Personal Jurisdiction Over Each Defendant

       A Plaintiff bears the burden of showing that the Court has personal jurisdiction over a

Defendant. Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d, 560, 566 (2d Cir. 1996).

DiStefano v. Carozzi N. Am., Inc., 286 F.3D 81, 84 (2d Cir. 2001) (citation omitted); accord, In

re Terrorist Attacks on September 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). The Court must

rely solely on pleadings and affidavits. The Plaintiffs are required to make a prima facia showing

that the Court possesses personal jurisdiction over each Defendant. Bank Brussels Lambert v.

Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999).

               c) This Court Does Not Have General Jurisdiction Over the Massachusetts
                  Defendants or the Pennsylvania Defendants

       The Supreme Court has recognized two (2) types of personal jurisdiction: “General”

jurisdiction and “Specific” jurisdiction. Bristol-Myers Squibb Co., v. Superior Court, 137 S.CT.

1773, 1779-80 (2017). “Only a limited set of affiliations with a forum will render a Defendant

amenable to ‘General Jurisdiction in a state.’” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).

For a corporation, the “paradigm forum for exercise of general jurisdiction” is a place “which the

corporation is fairly regarded as at home” Id. (citations omitted). “With respect to a corporation,

the place of incorporation and principal place of business are paradigm bases for general

jurisdiction” Id. (citations omitted). “A Court (with) general jurisdiction may hear any claim

against that Defendant even if all of the incidents underlying the claim occurred in a different

state.” Bristol-Myers Squibb Co., v. Superior Court, 137 S.CT. 1773, 1779-80 (2017). Here,

however, the Massachusetts Defendants and the Pennsylvania Defendants are not subject to this



                                                 9
          Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 10 of 30



Court’s General Jurisdiction. As alleged in the Amended Complaint, and as acknowledged in the

Defendants’ Answer, none of the Massachusetts Defendants and the Pennsylvania Defendants

are incorporated in the State of New York. Each of the Massachusetts Defendants and the

Pennsylvania Defendants maintain its Massachusetts or Pennsylvania address as its headquarters

and its principal place of business, none of which are located in the State of New York. It is

undisputed that the “home” forum for each of the Massachusetts Defendants and the

Pennsylvania Defendants is a forum other than New York. Thus, this Court does not have

General Jurisdiction over the Massachusetts Defendants and the Pennsylvania Defendants.5

                 d) This Court Does Not Have Specific Jurisdiction Over the Massachusetts
                    Defendants or the Pennsylvania Defendants

        “In order for a state to exercise specific jurisdiction, the suit must arise out of or relate to

the Defendants contacts with the forum” Id. (citation omitted). “In other words, there must be an

affiliation between the forum and the underlying controversy, principally, an activity or an

occurrence that takes place in the forum State and is therefore subject to the State’s regulation.”

Id.

        Here, no such contacts exist as no such activities occurred or are alleged to have occurred

in New York. Thus, specific jurisdiction does not exist over the Massachusetts Defendants and

the Pennsylvania Defendants. Federal District Courts, when faced with a Motion to Dismiss for

Lack of Personal Jurisdiction, usually and typically engage in a two-part analysis. The Court

must find both, that:




5
  Paragraph 39 of the Amended Complaint alleges that, “this court has personal jurisdiction over the Massachusetts
Defendants and the Pennsylvania Defendants in that they do systematic and continuous business in the state of New
York through the Davio’s restaurants’ website and profit thereby”. The existence of a generic website without more
cannot qualify as “systematic and continuous” business in New York. This non-factual allegation is a conclusion of
law dressed up as a factual allegation. As such, general jurisdiction does not exist.


                                                        10
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 11 of 30



       1. State law provides “the statutory basis for exercising personal jurisdiction”. See

           Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013); and

       2. The exercise of personal jurisdiction comports with the Due Process requirements of

           the United States Constitution. See Sonera Holding B.V. v. Cukurova Holding A.S.,

           750 F.3d 221, 224 (2d Cir. 2014).

       In relation to aggregate claims, one must also consider the Bristol-Myers case. In Bristol-

Myers, a group of more than 600 plaintiffs brought a products liability suit against Bristol-Myers

Squibb in California State Court. The majority of the plaintiffs were not California residents and

Bristol-Myers Squibb was a Delaware corporation headquartered in New York. The United

States Supreme Court held that the California Supreme Court did not have specific jurisdiction to

entertain the non-residents’ claims against Bristol-Myers Squibb because none of the principal

events underlying the non-residents claims (the prescribing, purchasing and ingesting of the at

issue pharmaceutical) occurred in California. Additionally, “the mere fact that other Plaintiffs

were prescribed, obtained and ingested [the pharmaceutical] in California – and allegedly

sustained the same injuries as the non-residents – does not allow the State to assert specific

jurisdiction over the non-residents’ claims” Id.

       Here, utilizing the standard from Bristol-Myers, the Plaintiffs from Massachusetts and the

Plaintiffs from Pennsylvania would need to show that they had damages or injuries as a result of

events that took place in the State of New York against the Massachusetts Defendants and the

Pennsylvania Defendants. The Declarations from the Plaintiffs cited above (ECF Documents 56-

65) demonstrate that the Plaintiffs from each of Massachusetts Defendants and the Pennsylvania

Defendants did not work in, or have any contacts with, the State of New York. Accordingly,

although these non-New York Plaintiffs claim to have the same injuries as the New York




                                                   11
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 12 of 30



Plaintiffs, such alleged similarity of claims does not allow this Court to exercise Specific

Jurisdiction over the non-New York Plaintiffs’ claims against the Massachusetts Defendants and

the Pennsylvania Defendants. See Bristol-Myers, 137 S. Ct. 1781.

       A Court may exercise Specific Jurisdiction over the non-resident putative class of

Defendants only if: 1) jurisdiction is authorized under the applicable State’s Long Arm Statute;

and 2) the exercise of jurisdiction comports with traditional notions of fair play and substantial

justice as embodied in Constitutional Due Process. Burger King Corp. v. Rudzewicz, 471 U.S.

462, 471-474 (1985). The Constitutional touchstone for determination of whether Specific

Jurisdiction exists remains whether the Defendants purposefully established “minimum contacts”

in the forum State. International Shoe Co. v. Washington, 326 U.S. 10, 316 (1945).

       The length between the Defendants’ alleged contacts with the forum State must be judged

in perspective of the named Plaintiffs’ claims, not claims of the potential putative class. Selman

v. Harvard Med. Sch., 494 F. Supp. 603, 613 (S.D.N.Y.) aff’d sub nom, Burton Selman v.

Harvard Med. Sch., 636 F.2d 1204 (2d Cir. 1980). (“It is clear that the named class individual

himself must satisfy all jurisdictional prerequisites before the action can go forward”). “If

Plaintiff can establish a factual predicate for jurisdiction under the laws of the forum State –

here, New York – then the court must consider whether the exercise of jurisdiction violates Due

Process.” Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL

904650, at *5 (S.D.N.Y. Mar. 7, 2014).

       None of the Massachusetts Defendants or the Pennsylvania Defendants have any contacts

with the State of New York. The representative Plaintiffs, who claim to have been employees of

the Massachusetts Defendants and the Pennsylvania Defendants, all reside in Massachusetts,

Pennsylvania and New Jersey, respectively, not New York. It is also clear that none of the




                                                 12
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 13 of 30



Massachusetts Defendants or Pennsylvania Defendants have minimum contacts with the State of

New York and have never directly done any business in the State of New York. The

Massachusetts Defendants and Pennsylvania Defendants are incorporated in either the

Commonwealth of Massachusetts or the Commonwealth of Pennsylvania, they maintain

principal places of business at the location of the restaurants they own in Massachusetts or

Pennsylvania and they do not have offices, employees, telephone listing, bank accounts or

property in the State of New York. Further, they do not carry on regular activities in the State of

New York. Therefore, they do not satisfy any of the acts which are enumerated in N.Y. C.P.L.R.

302 as the basis for jurisdiction over a non-domiciliary. See N.Y. C.P.L.R. 302.

       In federal question cases, when the Defendant or Defendants reside outside the forum

state, Federal District Courts apply the forum state’s personal jurisdiction rules unless the

applicable Federal Statute provides for a nationwide service of process. See PDK Labs v.

Friedlander, 103 F.3d, 1105, 1108 (2d. Cir. 1997); see also Spiegel v. Schulmann, 604 F.3d 72,

76 (2d Cir. 2010). In our case, the FLSA does not provide for a nationwide service of process.

Accordingly, New York’s personal jurisdiction rules are applicable.

       N.Y. C.P.L.R. 302 states:

       (a) Acts which are the basis of jurisdiction. As to a cause of action arising from
       any of the acts enumerated in this section, a court may exercise personal
       jurisdiction over any non-domiciliary, or his executor or administrator, who in
       person or through an agent:

       1. transacts any business within the state or contracts anywhere to supply goods or
       services in the state; or

       2. commits a tortious act within the state, except as to a cause of action for
       defamation of character arising from the act; or

       3. commits a tortious act without the state causing injury to person or property
       within the state, except as to a cause of action for defamation of character arising
       from the act, if he



                                                 13
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 14 of 30



       (i) regularly does or solicits business, or engages in any other persistent course of
       conduct, or derives substantial revenue from goods used or consumed or services
       rendered, in the state, or

       (ii) expects or should reasonably expect the act to have consequences in the state
       and derives substantial revenue from interstate or international commerce; or

       4. owns, uses or possesses any real property situated within the state.

       It is undisputed that the Massachusetts Defendants and Pennsylvania Defendants are not

subject to New York’s Long Arm jurisdiction by the reading of this statute.

       The Massachusetts Defendants and the Pennsylvania Defendants do not have the

necessary “minimum contacts” with the State of New York where the exercise of fair play and

substantial justice would require them to defend themselves in the State of New York for actions

which allegedly took place solely within either Massachusetts or Pennsylvania, with employees

located solely in Massachusetts or Pennsylvania. As such, pursuant to New York’s Long Arm

Statute, the Massachusetts Defendants and the Pennsylvania Defendants must be dismissed from

this action. See N.Y. C.P.L.R. 302.

       N.Y. C.P.L.R. § 301, authorizes the Court to exercise general personal jurisdiction over a

corporation if such corporation has “engaged in such a continuous and systemic course of ‘doing

business’ [in New York] that a finding of its ‘presence’ in this jurisdiction is warranted.” Landoil

Res. Corp. v. Alexander & Alexander Servs., Inc., 77 N.Y.2d 28, 33 (1990). The “doing

business” standard entails a high threshold showing. “A corporation is ‘doing business’ and is

therefore ‘present’ in New York and subject to personal jurisdiction with respect to any cause of

action, related to or unrelated to the New York contacts, if it does business in New York ‘not

occasionally or casually, but with fair measure of permanence and continuity.’” Hoffritz for

Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55, 58 (2d Cir. 1985) (quoting, Tauza v. Susquehanna




                                                14
          Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 15 of 30



Coal Co., 220 N.Y. 259, 267 (1917) as cited in Dong Chul Kim v. Harte Hanks, Inc., 2019 WL

6529316 (December 4, 2019).

        Here, the Massachusetts Defendants and Pennsylvania Defendants do not meet the “doing

business” standard as required by New York’s Long Arm Statute for jurisdiction to exist. The

Court, when analyzing the “totality of the Defendants’ activities within the forum,” must find

that no jurisdiction exists over the Massachusetts Defendants and Pennsylvania Defendants.

There is no act established by the Plaintiffs by which the Massachusetts Defendants and

Pennsylvania Defendants have purposefully availed themselves of the privilege of conducting

activities within the State of New York. Thus, personal jurisdiction is lacking. See Continental

Indus. Grp., Inc. v. Equate Petrochemical Co., 586 F. App’x 768, 770 (2d Cir. 2014) (summary

order) (citing Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d. Cir. 2007)).

                 e) The Due Process Requirements of the Fourteenth Amendment of the
                    United States Constitution Do Not Permit Jurisdiction Over the
                    Massachusetts Defendants or the Pennsylvania Defendants

        The Due Process requirements of the Fourteenth Amendment of the United States

Constitution also do not confer jurisdiction in the State of New York, in this instance, over the

Massachusetts Defendants and Pennsylvania Defendants6. “The Due Process Clause of the

Fourteenth Amendment constrains a state’s authority to bind a non-resident defendant to a

judgement of its courts.” Walden v. Fiore, 571 U.S. 277, 283, (2014). A state may authorize its

courts to exercise personal jurisdiction over an out of state defendant only if the defendant has

“certain minimum contacts with [the State] such that maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.



6
  Since Long Arm Jurisdiction does not exist under New York law (prong one of the two-part specific jurisdiction
test), the Court need not even undertake Constitutional Due Process review. However, this analysis of Constitutional
Due Process is included for completeness.


                                                        15
          Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 16 of 30



310, 316 (1945). As discussed above, the Massachusetts Defendants and the Pennsylvania

Defendants do not have sufficient contacts with the State of New York for that forum to exercise

personal jurisdiction over them. Thus, with no contacts with the forum state, it would be patently

unfair to require defense of non-New York claims asserted against the Massachusetts Defendants

and Pennsylvania Defendants in New York. Accordingly, not only does the New York Long

Arm Statute not confer jurisdiction, but the Due Process requirements of the Fourteenth

Amendment of the United Stated Constitution would be offended by the New York Court’s

exercise of jurisdiction over the Massachusetts Defendants and Pennsylvania Defendants in this

matter.

                 f) An Alleged Single Integrated Enterprise Does Not Create Personal
                    Jurisdiction Over the Massachusetts Defendants or Pennsylvania
                    Defendants

          In an attempt to circumvent the lack of personal jurisdiction over the Massachusetts

Defendants and Pennsylvania Defendants, the Plaintiffs allege, in essence, that all of the

Defendants constitute a single integrated enterprise and that Defendants used tactics that relied

upon the formality of separate corporate entities to underpay workers. This theory, as a basis to

create personal jurisdiction over the Massachusetts Defendants and Pennsylvania Defendants,

fails. Joint enterprise or joint employer theory does establish personal jurisdiction over the

Massachusetts Defendants and the Pennsylvania Defendants. In the current instance, the

Massachusetts Defendants and Pennsylvania Defendants have no contacts whatsoever with New

York and the claims articulated against them (Counts 3 and 4, respectively) do not arise out of

contacts with the State of New York. The Amended Complaint does not allege any specific

contact between the Massachusetts Defendants or Pennsylvania Defendants and New York, let

alone any contacts sufficient to satisfy the New York Long Arm Statute (N.Y. C.P.L.R. 301 and

302) and the Constitutional Due Process requirements.


                                                  16
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 17 of 30



       Other New York Courts have found in like circumstances that the single integrated

enterprise theory does not create personal jurisdiction. See Dong Chul Kim v. Harte Hanks, Inc.,

2019 WL 6529316 (S.D.N.Y. Dec. 4, 2019); Pettenato v. Beacon Health Options, 2019 WL

5587335 (S.D.N.Y. Oct. 25, 2019). In these cases, the Courts have decided that because the

Court lacked General Jurisdiction over the Defendant-employer, each Plaintiff had to establish

Specific Jurisdiction over the Defendant as to his/her claim. In those cases, as here, the non-New

York Defendants did not transact business in New York. In each instance, the Court found that

the Plaintiff’s reliance on the single integrated enterprise theory to create jurisdiction was

misplaced.

       The Court in Pettenato, found that the Plaintiffs had to establish that: (1) the Defendant

transacts business in New York; and (2) the Plaintiffs’ cause of action arose from such business

transaction in New York. The Court found that there was no “affiliation between [New York]

and the underlying controversy” with respect to the out of state Plaintiffs. See Pettenato, 2019

WL 5587335 at *4-5. The Court, in Pettenato, looked at both the New York Long Arm Statute

and Due Process Clause to determine whether there was a sufficient nexus between the

Plaintiffs’ (employees’) claims, which were alleged to have taken place entirely outside of the

State of New York, and the activities claimed to be undertaken within the State of New York. As

in the case at hand, the Court found that the activities alleged to have taken place in New York

were lacking. As such, in our case, where the Massachusetts Defendants and Pennsylvania

Defendants have had no contacts with New York, and with the claimed activities giving rise to

the non-New York Plaintiffs claims having allegedly taken place in either Massachusetts or

Pennsylvania exclusively, the Court here cannot exercise jurisdiction over the Massachusetts

Defendants and Pennsylvania Defendants.




                                                 17
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 18 of 30



       The same conclusion was reached by the Court in the Dong Chul Kim case, supra. The

Plaintiffs in that case could not establish that the out of state defendants had “continuous and

systematic contact with New York such that they were home in New York.” That Court further

found that the actions claimed to have taken place out of state did not give rise to specific

jurisdiction in New York. In these cases, the Court rejected a claim of personal jurisdiction based

on a single integrated enterprise theory as conferring otherwise lacking jurisdiction. In the

current case this same conclusion is warranted.

       The Plaintiffs in their Amended Complaint seem to be alleging that the Defendants

together are “joint employers” and that they constitute a “single integrated enterprise”. A

distinction exists between joint employers and single integrated enterprise theories. However,

these theories are often blurred. Clinton’s Ditch Co-Op Co. vs. N.L.R.B., 778 F.2d 132, 137 (2d

Cir. 1985) articulated the difference:

       A “single employer” situation exists where two (2) nominally separate entities are
       actually part of a single integrated enterprise so that, for all purposes, there is in
       fact only a single employer. The single employer standard is relevant when
       separate corporations are not what they appear to be, that in truth they are but
       divisions or departments of the single enterprise…
       … in contrast, in a “joint employer” relationship, there is no single integrated
       enterprise. A conclusion that employers are “joint” assumes that they are separate
       legal entities, but they have merely chosen to handle certain aspects of their
       employer-employee relationship jointly. 778 F.2d 132, 137 (2d. Cir. 1985)
       (citations and quotations omitted)

       The Plaintiffs seem to be proceeding under a single integrated enterprise theory based on

the conceptualization from Clinton’s Ditch. Plaintiffs allege different states of incorporation,

different principal places of business and the different homes for each of the Corporate

Defendants, however, the Plaintiffs, in their Amended Complaint, attempt to treat the Corporate

Defendants, wherever located, to be one single enterprise. That claim is belied by the sworn

Declarations submitted by the Plaintiffs (ECF Documents 56-65) that specifically state that each



                                                  18
         Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 19 of 30



of the Plaintiffs worked exclusively at one (1) location and that these locations were in disparate

states. Accordingly, the joint employer theory fails based on the facts alleged in the Amended

Complaint and the Plaintiffs’ Declarations, which show no cross-border sharing of employees.

       Further, these theories (joint employers and single integrated enterprise) generally arise in

discussions of liability, not in discussions of personal jurisdiction. Clinton’s Ditch, by example,

arose under the National Labor Relations Act, rather than as here where the claim is made

pursuant to the FLSA. Courts have recognized that different tests would affect different statutory

purposes. Gilbert v Freshbikes, LLC, 32 F. Supp. 3d 594, 603-04 D. Md. (2014) (“the FSLA

employs a different test than Title VII for determining when two separate entities constitute a

single enterprise for purposes of liability.”)

       In the claims made in the Amended Compliant the Plaintiffs are not alleging state law

jurisdiction on Counts 2, 3 and 4. The Plaintiffs are not trying to hold the Massachusetts

Defendants liable under New York’s Labor Law (Count 2); the Massachusetts Defendants are

not being claimed to be liable on Count 4 (violation of the Pennsylvania Minimum Wage Law).

Here, the Plaintiffs are seeking to hold the Massachusetts Defendants and Pennsylvania

Defendants liable on count 1, the Fair Labor Standards Act claim.

       In order to be liable, pursuant to that claim, the Plaintiffs must first prove that there is an

employment relationship for purposes of the FLSA with each particular Defendant. The Courts

of the Second Circuit have utilized a four-factor test (where no factor is dispositive or always

necessary). This test, sometimes referred to as the “economic reality” test, asks whether an

employer: (1) had the power to hire and fire employees, (2) supervised and controlled employee

work schedules or conditions of employment, (3) determined the rate and method of payment,




                                                 19
         Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 20 of 30



and (4) maintained employment records. Carter v Dutchess Community College, 735 F.2d 8, 12

(2d. Cir. 1984).

        The four-factor test which determines whether there is an employment relationship

between each Plaintiff and each Defendant pursuant to the FLSA is generally utilized in the

context of two (2) allegedly joint employers or when there is a question whether the relevant

employer is the corporate parent of its subsidiary. In the current case, however, we are faced with

the issue of whether a single integrated enterprise theory is effective by trying to encompass

multiple parties from multiple states. The problem with the Plaintiffs’ argument (even if true,

which is denied), however, is that a single integrated enterprise theory and the four-factor

(economic reality) test is a test for liability and not a theory or test for personal jurisdiction.

Personal jurisdiction is a threshold question that must be established for each Defendant as a

general principal of jurisdictional doctrine without regard to whether each Defendant might

ultimately constitute a single integrated enterprise for purposes of liability.

        In other words, for a single integrated enterprise to be found (which Defendants deny),

the Court must first hear the evidence of whether a single integrated enterprise exists. In order to

hear such evidence and apply it to the Massachusetts Defendants and Pennsylvania Defendants,

the Court must first have established jurisdiction over the Massachusetts Defendants and

Pennsylvania Defendants in order to potentially make such a legal conclusion after hearing all of

the evidence and facts of the case. Implicit in this analysis is the need first to find that there is

jurisdiction over each of the Defendants alleged to be part of a single integrated enterprise. For

purposes of this matter, that means that this Court would need to have jurisdiction over the

Massachusetts Defendants and Pennsylvania Defendants before the Plaintiffs could seek to

introduce evidence to try to prove such a relationship. The relationship itself does not subject a




                                                   20
         Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 21 of 30



party to jurisdiction. “Jurisdiction and liability are… separate inquiries” Cent. States Se. & Sw.

Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934, 944 (7th Cir. 2000).

        “That a Defendant would be liable under a statute if personal jurisdiction over it could be

obtained is irrelevant to the question of whether such jurisdiction can be exercised”. Id. If a

Defendant does not have sufficient minimum contacts with the forum, the personal jurisdiction

analysis ends “without examining the Plaintiffs causes of action” Id. 944-45. The laws on which

the suit is based are irrelevant to the jurisdictional inquiry “because a state or federal statute

cannot transmogrify insufficient minimum contacts into personal jurisdiction and make those

contacts elements of a cause of action” Id. 945. That “would violate Due Process” Id..; see also

E.E.O.C. v AMX Commc’ns, Ltd., 2011 WL 3555831, at *6 (D. Md. August 8, 2011); E.E.O.C. v.

Bass Pro Outdoor World, LLC, 884 F. Supp. 2d 499, 525-26 (S.D. Tex. 2012) (“The integrated

enterprise theory… is a liability standard… not a jurisdictional standard); Walker v. THI of New

Mexico at Hobbs Ctr., 801 F. Supp. 2d 1128, 1153-54 (D.N.M. 2011) (“The single integrated-

enterprise theory derives from federal law regarding Title VII, a different body of law than the

law regarding minimum contacts”); Tese-Milner v. DeBeers Centenary A.G., 613 F. Supp. 2d

404, 414 (S.D.N.Y. 2009) (“The Court has not encountered, and the Plaintiff does not offer any

legal support for the concept that ‘integrated enterprise’ has any legal meaning for the purposes

of the relevant personal jurisdiction law”).

        In Mendez v. Pure Food Management Group, Inc., (USDC Conn. 3:14-CV-1515) (SRU,

2016) the Court noted that:

        One Judge in the Western District of Pennsylvania collected cases with both
        jurisdictional outcomes and concluded that the “group of decision in which the
        courts recognized the joint employer theory and similar concepts are relevant for
        determining liability, but are not for determining whether a court may exercise
        personal jurisdiction over a party”, “was more persuasive”. Enter. Rent-A-Car




                                                  21
         Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 22 of 30



        Wage & Hour Empl. Practices Litig. v. Enter. Rent-A Car Co., 735 F. Supp. 2d.
        277, 319, 326-28 (W.D. Pa. 2010) (collecting cases). (emphasis added)

        Mendez further noted “[p]ersonal jurisdiction is a threshold question, and it is a question

that since the 19th century has been a constitutional dimension.” e.g. Pennoyer v. Neff, 95 U.S.

714 (1877) (applying a Due Process analysis to personal jurisdiction).

        The Court, in Mendez, further noted that

        Congress or a State Legislature might make the choice to allow a stricter or more
        relaxed standard for what constitutes an ‘employer’ for purposes of liability, and
        we might thereby end up with various tests (as we have) for determining an
        employer relationship under different statutes. But legislatures do not have the
        same flexibility to fashion a more relaxed standard of personal jurisdiction”.
        Therefore, none of the possible “single integrated enterprise” or “dual employer”
        tests where might be appropriate for determining employer liability at a later stage
        of this litigation- are appropriate for determining in the first instance whether the
        court can exercise personal jurisdiction over the (out of state) non-Connecticut
        Defendants. That determination must be made according to the ordinary personal
        jurisdiction doctrine.

        Here, in the case before this Court, the Plaintiffs are arguing that the commonality of

ownership subjects foreign non-New York Defendants to jurisdiction. This is akin to the

argument often made in the subsidiary-corporation veil piercing situation, where it is often

argued that ownership by a parent corporation of the subsidiary corporation present in the foreign

state should prescribe personal jurisdiction in that forum. Courts, however, have rejected this line

of argument. It is fundamental that the ownership by a parent corporation of a subsidiary

corporation present in a foreign state generally does not subject the parent corporation to

personal jurisdiction in that forum. See Jazini by Jazini v. Nissan Motor Co., 148 F. 3d. 181, 184

(2d. Cir 1998) (“…the presence of the subsidiary alone does not establish the parents’ presence

in the state”).

        The Plaintiffs, in their Amended Complaint (ECF 86), as a result of being faced with the

Massachusetts and Pennsylvania Defendants’ original Motion to Dismiss (ECF 71 and 72) have



                                                 22
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 23 of 30



now added a new jurisdictional theory. The Plaintiffs, at paragraph 40 of the Amended

Complaint, cite to this Court’s decision in Kucher v. Domino Pizza, Inc., No. 16-CV-2492

(AJN), 2017 WL 2987214 (S.D.N.Y. Feb. 13, 2017). Kucher, however, was decided before the

United States Supreme Court decided Bristol-Myers, supra, and its clarification of jurisdictional

paradigms. The Plaintiffs’ cite the Kucher decision as finding personal jurisdiction over an out of

state corporate defendant that acted as a “department” of the individual owner. In Kutcher, unlike

the present case, the Plaintiff alleged jurisdiction based on facts, not legal conclusions. The facts

alleged there were that a consent decree and fine for wage and hour violations was jointly agreed

to by: (a) the New York Corporations; (b) the non-New York Corporations; and (c) their owner,

individually. The consent decree was then paid by the owner, individually, for all of the entities.

Based upon this undisputed action, the Court factually determined the non-New York based

entities (from Connecticut) were “mere departments” of a joint enterprise with the owner and the

New York entities. However, the Plaintiffs in the current case have not alleged facts that

demonstrate the non-New York Defendants are “mere departments” of the New York Defendant

or its owner.

       As the Kucher Court cited with approval, “to determine personal jurisdiction over a non-

domiciliary in a case involving a federal question, the Court must engage in a two-step analysis.”

Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d. Cir. 2010). First, a Court must

determine whether personal jurisdiction would comport with the forum state’s long-arm statute.

Id. If so, the Court must next determine “whether personal jurisdiction comports with the Due

Process Clause of the United States Constitution.” Id. at 164.

       The Kucher Court, at page 9 of its decision, then went on to state:

       Under New York law, “[a] foreign entity may be deemed to be doing business in
       New York if ... the foreign entity is a ‘mere department’ of a related entity that is



                                                 23
         Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 24 of 30



        present in New York.” Turbon Int’l, Inc. v. Hewlett–Packard Co., 769 F. Supp. 2d
        259, 261 (S.D.N.Y. 2011) (citing Jazini, 148 F.3d at 184–85; Beech, 751 F.2d at
        117). New York courts look to four factors in determining whether a subsidiary is
        a mere department of a parent for jurisdictional purposes: “first, ‘common
        ownership’—which is ‘essential’—; second, ‘financial dependency of the
        subsidiary on the parent corporation;’ third, ‘the degree to which the parent
        corporation interferes in the selection and assignment of the subsidiary’s
        executive personnel and fails to observe corporate formalities;’ and fourth, ‘the
        degree of control over the marketing and operational policies of the subsidiary
        exercised by the parent.’ ” Jazini, 148 F.3d at 185 (quoting Beech, 751 F.2d at
        120, 121, 122).

        Kucher, No. 16-CV-2492 (AJN), 2017 WL 2987214, at *11 (S.D.N.Y. Feb. 13, 2017)

        In the case now before the Court, the Plaintiffs in their Amended Complaint, do not

allege facts sufficient to satisfy these elements. Plaintiffs only allege conclusory statements.

They do not make any affirmative factual allegations. The Amended Complaint contains legal

conclusions, couched as factual allegations, which this Court need not be bound by nor accept

as true. As Jazini v. Nissan Motors, Co., 148 F.3d 181 (2d Cir 1998) established, to make a

subsidiary an agent of the parent or mere department thereof for purposes of personal

jurisdiction, the Plaintiffs must show by factual allegations that the subsidiary “does all the

business which [the parent corporation] could do were it here by its own officials.” Id, citing

Frummer v. Hilton Hotels Int'l, Inc., 19 N.Y.2d 533, 537 (1967). Further, taking each of the

four elements cited by Judge Nathan above in Kucher, and required to be established by the

Plaintiffs, it is clear that: (1) Plaintiffs’ allegations of fact do not establish jurisdiction here; (2)

the Massachusetts Defendants and Pennsylvania Defendants are not agents or mere

departments of the New York Defendant; and (3) the Individual Defendant, Steve DiFillippo’s

(“Mr. DiFillippo”) contacts with New York, as alleged in the Amended Complaint, are

insufficient to create jurisdiction over the Massachusetts Defendants and Pennsylvania

Defendants.




                                                    24
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 25 of 30



       The first element of this analysis required to be factually established by Plaintiffs is

common ownership. It is undisputed that Mr. DiFillippo is the primary owner of each of the

Corporate Defendants in question. The second element, the financial dependency of the

subsidiary on the parent corporation, has not been factually alleged by the Plaintiffs and has

therefore not been established by the Plaintiffs. See Amended Complaint. The Plaintiffs have

alleged no facts to demonstrate any financial dependency of the subsidiary (443 Lexington

Ave, Inc.) on the Massachusetts Defendants, Pennsylvania Defendants, or Mr. DiFillippo. In

fact, as set forth in the Declaration of Steve DiFillippo (“DiFillippo Declaration”) filed

herewith, just the opposite is true. The third element, the degree to which the parent corporation

interferes with the selection and assignment of the subsidiary’s executive personnel and fails to

observe corporate formalities, is also not factually alleged by the Plaintiffs. Plaintiffs have not

set forth any factual allegations that would demonstrate a finding in their favor on this element.

See Amended Complaint. Further, as the Declaration filed herewith makes clear, each

restaurant at each location, is owned and operated by a separate entity that is treated as an

independent operational silo acting independently and governed by its own exclusive General

Manager. See DiFillippo Declaration, ¶¶ 4-5. There is no cross-fertilization between the

Corporate Defendants and their owner, unlike what was alleged and described by this Court in

the Kucher decision. Id.

       The final element that the Plaintiffs must establish by fact is the degree of control over

marketing and operational policies of the subsidiary exercised by the parent. Here too, the

Plaintiffs have failed to allege in their Amended Complaint any factual basis for this element.

See Amended Complaint. In fact, as the Declaration filed herewith demonstrates, just the

opposite is true with regard to this element. Each restaurant is owned and operated by an




                                                 25
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 26 of 30



independent entity, individually organized in the state in which it operates, individually

governed, and sets its own policies. Id.

       The restaurants in Pennsylvania have different wage and hour policies than the

restaurants in Massachusetts. Id., ¶ 6. The restaurants in Massachusetts and Pennsylvania both

have different wage and hour policies than the restaurant in New York. Id. In each instance,

wage and hour policies are set on a location by location basis by the General Manager of that

restaurant, not by Mr. DiFillippo. Id., ¶ 7. Decisions to hire and fire employees are handled by

the General Manager of each location based on each location’s needs at the time in question.

Employee records are maintained at each restaurant location. Id. Each restaurant has its own

taxes prepared on a yearly basis; opens its own bank accounts; pays its own bills;

independently procures its own vendors; independently establishes its own credit;

independently orders its own food and alcohol; and undertakes local ordering, often from local

vendors, in an effort to use the freshest, most affordable ingredients. Id., ¶ 9. It is common in

the restaurant industry for General Managers to be paid a bonus based on the profitability of the

restaurant. As such, each General Manager at each location makes business decisions unique to

that location in order to control food costs and labor costs while still delivering an optimum

quality dining experience. Id., ¶ 10.

       The menus of the locations within Massachusetts and Pennsylvania vary and are

distinctly different than the menus that are used in New York. Id., ¶ 11. The pricing in New

York is different than the pricing in Pennsylvania and is different than the pricing in

Massachusetts. Id. Further, each location undertakes its own local advertising and determines

its own corporate giving, that best suits or fits the needs of that location and that community, all

determined by the General Manager at each location in question. Id.




                                                 26
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 27 of 30



       As all of this demonstrates that the facts in this case do not satisfy the four-prong

standard to justify disregarding the corporate formalities and separateness of the Corporate

Defendants. The facts here are significantly divergent from the uncontested facts of Kucher.

Further, in Kucher, the Plaintiff actually alleged facts sufficient for the Court to consider

whether jurisdiction pursuant to a “mere department” theory should be exercised. The Plaintiffs

in Kucher alleged facts sufficient to make a prima facia showing of “mere department”

jurisdiction. In the current case, the Amended Complaint (ECF 86) (like the original

Complaint) and the Declarations of the Plaintiffs (ECF 56-65) as previously submitted to the

Court, contain no such factual allegations. (In fact, the Declarations (ECF 56-65) as filed by the

Plaintiffs in this case demonstrate the lack of jurisdiction over the Massachusetts and

Pennsylvania Defendants).

       Plaintiffs, after being faced with Defendants’ original Motion to Dismiss the

Massachusetts and Pennsylvania Defendants (ECF 71 and 72), have attempted, in the Amended

Complaint, to allege the elements necessary for “mere department” jurisdiction. However, the

allegations are insufficient and in most, if not all instances, are mere conclusions of law, not

factual in nature. As the Supreme Court has pointed out, a Court is not bound to accept as true

legal conclusions couched as factual allegations. Papasan v. Allain, 478 U.S. 265, 286 (1986);

see also Jazini v. Nissan Motors, 148 F.3d 181.

        Finally, the Court, if considering to permit “mere department” jurisdiction, must also

consider whether the exercise of personal jurisdiction as a “mere department” comports with

the Due Process requirements of the United States Constitution by requiring the Massachusetts

Defendants and Pennsylvania Defendants to defend themselves in New York, where admittedly

those entities have never done business nor had any contact with New York. See Sonera




                                                  27
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 28 of 30



Holding B.V., supra. In this instance, “mere department” jurisdiction, with such tenuous

connection to New York by the Massachusetts Defendants and Pennsylvania Defendants,

would offend fair play and substantial justice. This would not comport with New York’s long-

arm statute and would not comport with the Due Process Clause of the United States

Constitution. See Burger King Corp., 471 U.S. 462, 471-474 (1985).

       The Plaintiffs in this case are arguing for veil piercing utilizing either the “mere

department” theory or the single integrated/joint employer theory. However, these bases for

trying to establish jurisdiction fail. The Plaintiffs cannot establish mere department jurisdiction

factually. The Plaintiffs cannot make out the jurisdictional threshold that they are required to

make as it relates to the Massachusetts Defendants and Pennsylvania Defendants. The FLSA

does not provide for nationwide service of process and the Massachusetts Defendants and

Pennsylvania Defendants do not have their “home” in the State of New York. The exercise of

personal jurisdiction over them would only be proper if jurisdiction existed as to each of them as

a result of Specific Jurisdiction which would require: (1) compliance with the New York Long

Arm Statute (N.Y. C.P.L.R. 301 and 302) and; (2) the exercise of jurisdiction that would

comport with the Constitutional Due Process requirements. Neither jurisdictional pre-requisite,

both of which the Plaintiffs need to establish over the Massachusetts and Pennsylvania entities,

are found here. Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013); Sonera

Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014); Pettenato v. Beacon

Health Options, 2019 WL 5587335 (10/25/2019); Dong Chul Kim v. Harte Hanks, Inc, 2019 WL

6529316 (12/04/2019). As such, the Plaintiffs have failed to make out their required prima fascia

showing of personal jurisdiction over the Massachusetts Defendants and the Pennsylvania

Defendants.




                                                 28
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 29 of 30



IV.    CONCLUSION

       WHEREFORE, the Massachusetts Defendants and the Pennsylvania Defendants should

be dismissed from this case due to a lack of personal jurisdiction and their request for dismissal

from this case should be granted in its entirety.

Dated: New York, New York
       April 23, 2020

                                               By: /s/ Jonathon D. Friedmann, Esq.
                                               Jonathon D. Friedmann, Esq.
                                               Robert P. Rudolph, Esq.
                                               Rudolph Friedmann LLP
                                               92 State Street
                                               Boston, MA 02109
                                               Tel.: (617) 723-7700
                                               jfriedmann@rflawyers.com
                                               rrudolph@rflawyers.com

                                               and

                                               By: /s/ Scott G. Grubin, Esq.
                                               Scott G. Grubin, Esq.
                                               Rita Lenane-Massey, Esq.
                                               711 Third Avenue, 14th Floor
                                               New York, NY 10017
                                               Tel.: (212) 687-6262
                                               sgrubin@bartonesq.com
                                               rlmassey@bartonesq.com



TO:      LEE LITIGATION GROUP, PLLC
        C.K. Lee, Esq.
        148 West 24th Street, 8th Floor
        New York, New York 10011
        Tel: (212) 465-1188
        Fax: (212) 465-1181

        Attorneys for Plaintiffs, FLSA Collective
        Plaintiffs and the Class




                                                    29
        Case 1:19-cv-05205-AJN Document 88 Filed 04/23/20 Page 30 of 30



                                CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing was electronically filed on April
23, 2020 with the Clerk of the United States District Court, Southern District of New York, using
its electronic case filing system, CM/ECF, thereby serving all counsel of record in this case.



                                                       /s/ Michael C. Ward
                                                    Michael C. Ward, Esq.




                                               30
